Title: To James Madison from Nathan Sanford, 2 July 1804
From: Sanford, Nathan
To: Madison, James



Sir.
New York 2nd. July 1804.
On the 21st. Ultimo I received information from the Collector of this port that John Squire an officer of the Customs had been forcibly resisted in the exicution of his duty by a party of armed men belonging to the Cambrian and Driver two British Ships of War.

On the 22d. ultimo I applied to the Judge of the District upon Mr. Squire’s affidavit for a Warrant against the offenders, and on the next day the Judge issued his Warrant against Lieut. Pigott of the Cambrian. The Warrant was immediately delivered to the Marshal. The inclosed statement furnished by Mr. Swartwout exhibits the attempts which were made by him to exicute the Warrant and the reasons why he failed to do it. I also inclose a copy of Mr. Squire’s affidavits. As the laws of the United States have been thus violated by the armed force of a foreign power I have thought it my duty to make this communication to you. I have the honor to be &c.
(signed)   Nathan Sanford
